DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 12/17/2020 does not place the application in condition for allowance.
	The previous art rejections are withdrawn due to Applicant’s amendment.
	New rejections follow.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 4, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPub 2011/0056545 to Ji II.
	Regarding claims 1, 4, and 12, Ji II teaches a solar cell comprising
a crystalline semiconductor substrate 110 of a first conductivity type (Fig. 12, ¶0051), the substrate having a principle surface (coincident with boundary of substrate 110 and layer 192a) that comprises a first region and a second region different from the first region (laterally displaced regions identified in Marked-up Fig. 12 below)
a first amorphous layer (portion of layer 192 laterally formed within first region) provided on the first region of the principle surface of the substrate (¶0060 teaches that layers 192 are formed of amorphous silicon in an embodiment; ¶0162, 0163, 0177, 0180)
a first-conductivity-type semiconductor layer 172 provided on the first amorphous layer (¶0062 teaches that the layer 172 is formed with the same conductivity type as the substrate 110; ¶0050, 0072)
a second amorphous layer (portion of layer 192 laterally formed within the second region) provided on the second region of the principle surface of the substrate
a second-conductivity-type semiconductor layer 121 provided on the second amorphous layer (¶0066)
a first high-conduction portion provided inside a first recess portion in the first amorphous layer (the first amorphous layer forms a U-shape in the first region, the element identified as the first high-conduction portion in Marked-up Fig. 12, which is a portion of conductive element 152, is within that U-shape; ¶0081), wherein the first high-conduction-portion is provided between the first amorphous layer and the first-conductivity-type semiconductor layer 172 (the bracket overlaid on Marked-up Fig. 12 denotes a vertical range which lies between a bottom surface of layer 172 and a top surface of the U-shape of the first amorphous layer; the first high-conduction portion is within that vertical range, and is therefore between the first amorphous layer and the first-conductivity-type semiconductor layer), the first high-conduction portion is spaced apart from the principle surface of the substrate 110 (a portion of layer 192a and layer 172 intercede between the first high-conduction portion and the substrate 110), the first high-conduction portion is spaced apart from the second-conductivity-type semiconductor layer 121 (by elements 161d and a portion of layer 192a), the first high-conduction portion has a higher conductivity than the first amorphous layer (the first amorphous layer is intrinsic amorphous silicon in an embodiment), and the first high-conduction portion is in contact with the first-conductivity-type semiconductor layer 
a first electrode 142 provided on the first-conductivity-type semiconductor layer 172 (¶0087)
a second electrode 141 provided on the second-conductivity-type semiconductor layer 121.
[AltContent: arrow][AltContent: arrow][AltContent: ][AltContent: textbox (first high-conduction portion)][AltContent: arrow][AltContent: textbox (Second region)][AltContent: textbox (First region)][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    325
    547
    media_image1.png
    Greyscale

	Per claim 4, Ji II teaches the limitations of claim 1. The first amorphous layer and the second amorphous layer are constituted by a shared amorphous layer 192a (see previously cited passages and reasoning).
	Per claim 12, Ji II teaches the limitations of claim 1. The first recess portion has a section along a plane orthogonal to a depthwise direction (the depthwise direction is the up-down direction in Fig. 12; analogous to the up-down direction of Fig. 1; a skilled artisan would understand that the U-shaped first recess portion of the embodiment of Fig. 12 has a rectangular section in a plane orthogonal to the up-down direction in Fig. 1 and parallel to the plane of the cell shown in that perspective view). Fig. 1 of Ji II illustrates that the area of that section of the first region extends in a direction orthogonal to that shown in Fig. 12 in a rectangular shape, and therefore a relative size of the section of the first recess portion in the depthwise direction can be determined by the left-right dimension of Fig. 12 (¶0062).
	Marked-up Fig. 12 directly below shows the size of the left-right dimension of the section of the first recess portion at an interface between the first amorphous layer and the first-conductivity-type semiconductor layer (top grey bracket) and a size of the left-right dimension of the section of the first recess portion at a distance away from that interface (bottom grey bracket). From the geometry of the recess, a person having ordinary skill in the art would understand that the size of a section of the first recess portion along a plane orthogonal to a depthwise direction decreases as a distance from an interface between the first amorphous layer and the first-conductivity-type semiconductor layer increases.
[AltContent: ][AltContent: ]	
    PNG
    media_image1.png
    325
    547
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ji II as applied to claim 1 above.
	Regarding claim 3, Ji II teaches the limitations of claim 1. The substrate 110 is of the first conductivity type (n-type in an embodiment, ¶0051). Fig. 1 of Ji II illustrates that the area of the first region extends in a direction orthogonal to that shown in Fig. 12, to the same extent as the first region, and therefore a relative area of the first region with respect to the second region can be determined by the left-right dimension of Fig. 12 (¶0062). While Ji II does not seem to be concerned the lateral dimensions seen in Figs. 1, 12, a skilled artisan would observe that the lateral extent of the first region is less than that of the second region (compare the size of the arrows in Marked-up Fig. 12). Regardless, a skilled artisan would vary the areas of the first region and second region to optimize their functions of collecting carriers (¶0085, 0086, 0093). As such, it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the area of the first region to be smaller than an area of the second region, as it is one of three possible relative options, along with forming the area of the first region to be larger than an area of the second region, and forming the area of the first region and second region to be equal.
The Supreme Court decided that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try. In this regard, the Supreme Court explained that, “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has a good reason to pursue the known options within his or her technical grasp.” An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of the case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Therefore, choosing from a finite number of identified, predictable solutions, with a reasonable expectation for success, is likely to be obvious to a person if ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, E.).
Per claim 7, Ji II teaches the limitations of claim 1. The first-conductivity-type semiconductor layer 172 is formed to have the same conductivity as the crystalline substrate 110 (¶0062), which is achieved by doping with gallium or indium when the first conductivity type is p-type (¶0051, 0068). Therefore it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the first high-conductivity-type semiconductor layer to comprise gallium or indium in an obvious alternative embodiment. Applying a known technique to a known device (method or product) ready for improvement to yield predictable results is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
	It would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the first high-conduction portion as a transparent conductor formed of indium tin oxide, or as a transparent conductor doped with gallium in alternative embodiments (¶0081). Therefore, forming the first high-conduction portion and the first-conductivity-type semiconductor layer of the same material (gallium or indium) is an obvious choice resulting from Ji II’s teachings.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ji II as applied to claim 1 above, and further in view of US PGPub 2011/0197967 to Kaijo.
Regarding claim 5, Ji II teaches the limitations of claim 1. Ji II teaches that the first high-conduction portion includes a transparent conductive material such as indium tin oxide, zinc oxide, or those materials doped with aluminum and/or gallium (¶0081). Ji II does not teach that the first high-conduction portion includes an amorphous semiconductor of the first conductivity type. Kaijo teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to include an amorphous semiconductor of the first conductivity type that includes indium and zinc oxide in order to improve electrical properties (Abstract, ¶0016, 0091-0095).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ji II as applied to claim 1 above, and further in view of US PGPub 2011/0000532 to Niira II.
Regarding claim 8, Ji II teaches the limitations of claim 1. The depth of the first recess portion is the magnitude of the bracket superposed on Marked-up Fig. 12 directly below, which is determined by the thickness of layer 161d, which functions as an insulating layer (¶0073, 0177). The height from the principle surface of the substrate 110 to an interface between the first amorphous layer and the first-conductivity-type semiconductor layer 172 is the thickness of layer 192a (the distance between the grey arrows overlaid on Marked-up Fig. 12 below), which ranges from 1 to 10 nm in an embodiment (¶0061). 
[AltContent: arrow][AltContent: arrow][AltContent: ]
    PNG
    media_image1.png
    325
    547
    media_image1.png
    Greyscale

While Ji II does not specifically teach a range of thicknesses for the layer 161d, Niira II teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form a functioning insulating layer of similar materials with a thickness ranging as low as 5 nm (¶0047). A range can be disclosed in multiple prior art references instead of in a single prior art reference depending on the specific facts of the case. Iron Grip Barbell Co., Inc. v. USA Sports, Inc., 392 F.3d 1317, 1322, 73 USPQ2d 1225, 1228 (Fed. Cir. 2004). MPEP §2144.05.I.
As such, there are a substantial number of embodiments of modified-Ji II in which the depth of the first recess portion is less than a height from the principle surface of the substrate to an interface between the amorphous layer and the first-conductivity-type semiconductor layer, with a lower limit of the ratio of those depths being at least 50%.

Claims 1, 4, 6, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2014/0227825 to Chen, and further in view of WO2013/038768 to Hishida (of record, machine translation, also of record, relied upon herein).
Regarding claims 1, 4, 6, and 7, Chen teaches a solar cell comprising
a crystalline semiconductor substrate 102 of a first conductivity type (Fig. 3A, ¶0036, 0050), the substrate having a principle surface (coincident with boundary of substrate 102 and layer 108) that comprises a first region and a second region different from the first region (laterally displaced regions identified in Marked-up Fig. 3A below)
a first amorphous layer (portion of layer 108 laterally formed within first region) provided on the first region of the principle surface of the substrate
a first-conductivity-type semiconductor layer 116 provided on the first amorphous layer 108
a second amorphous layer (portion of layer 108 laterally formed within the second region) provided on the second region of the principle surface of the substrate
a second-conductivity-type semiconductor layer 114 provided on the second amorphous layer 
a first electrode 116/118 provided on the first-conductivity-type semiconductor layer 116
a second electrode 116/118 provided on the second-conductivity-type semiconductor layer 114.

[AltContent: textbox (second region)][AltContent: textbox (first region)][AltContent: connector]
    PNG
    media_image2.png
    261
    522
    media_image2.png
    Greyscale

Chen does not teach a first high-conduction portion provided inside a first recess portion in the first amorphous layer and positioned as claimed. Hishida teaches that the formation of a first high-conduction portion (any element 12n of Fig. 5) inside a first recess portion in a layer analogous to the first amorphous layer (elements 12n take displace the material of 12i; therefore the elements 12n fill recesses in 12i), the first high-conduction portion provided between the first amorphous layer and an analogous first electrode (21), the first high-conduction portion spaced apart from an analogous principle surface of a substrate (coincident with border of layer 12i and substrate 11) and spaced apart from an analogous second-conductivity-type semiconductor layer, the first high-conduction-portion having a higher conductivity than the first amorphous layer and being in contact with the underlying layers improves passivation of the surface of the substrate (¶0015, 0023-0028, 0035-0037). Therefore it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to include a first high-conduction portion in the structural configuration claimed in order to improve passivation of the substrate surface. Since the first-conductivity-type semiconductor layer 116 of Chen intercedes between the first electrode 116/118 and the first amorphous layer, a skilled artisan would necessarily form the first high conduction portion to be in at least electrical contact with the first-conductivity-type semiconductor layer in modified-Chen.
Per claim 4, modified-Chen teaches the limitations of claim 1. The first amorphous layer and the second amorphous layer are constituted by a shared amorphous layer 108.
Per claim 6, modified-Chen teaches the limitations of claim 1. The first high-conduction portion includes a crystalline semiconductor (¶0024 of Hishida recites that the portion 12n is crystallized).
Per claim 7, modified-Chen teaches the limitations of claim 1. The first high-conduction portion and the first-conductivity-type semiconductor layer are formed of the same material (Hishida teaches that portions 12n are formed of silicon; element 112 of Chen is formed of silicon).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen and Hishida as applied to claim 1 above, and further in view of US PGPub 2008/0173347 to Korevaar.
Regarding claim 13, modified-Chen teaches the limitations of claim 1. Chen does not teach a fine recess portion provided in the principle surface of the substrate at a position corresponding to the first high-conduction portion. Korevaar teaches that a crystalline substrate (810 of Fig. 8) may have fine recess portions (the undulating texture have valleys, which read on recesses) across a whole of a similar principle surface (coincident with border of 810 with 822, 832) to remove undesired light reflection (¶0079-0081). It would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form fine recess functions across a whole of the principle surface of the substrate, such that a fine recess portion is necessarily provided in the principle surface of the substrate at a position corresponding to the first high-conduction portion, in order to remove undesired light reflection.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-8, 12, and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Although some of the references relied upon in the rejection above were previously made of record, the reasoning is new.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC R SMITH whose telephone number is (571)270-7186.  The examiner can normally be reached on M-F, 8:30am-5:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571) 272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ERIC R. SMITH
Primary Examiner
Art Unit 1726



/ERIC R SMITH/               Primary Examiner, Art Unit 1726